FILED
                           NOT FOR PUBLICATION                               MAR 16 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KURT LEPPING,                                    No.   16-35369

              Petitioner-Appellant,              D.C. No. 3:14-cv-00227-RRB

 v.
                                                 MEMORANDUM*
DEAN WILLIAMS, Commissioner,
Alaska Department of Corrections,

              Respondent-Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Alaska state prisoner Kurt Lepping appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

2011), and we affirm.

      Lepping contends that the state trial court deprived him of due process when

it denied his motion for a continuance of his jury trial on charges of numerous

Alaska fish and game violations. The Alaska state court’s rejection of his claim

was not contrary to, or an unreasonable application of, clearly established federal

law, nor was it based on an unreasonable determination of the facts in light of the

evidence presented in state court. See 28 U.S.C. § 2254(d); Ungar v. Sarafite, 376
U.S. 575, 589 (1964) (trial courts have broad discretion on matters of

continuances, and only a “myopic insistence upon expeditiousness in the face of a

justifiable request for delay” is constitutionally impermissible).

      AFFIRMED.




                                           2                                   16-35369